NO. 12-12-00390-CR

                        IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                   TYLER, TEXAS

JACOB ALEXANDER WOODARD,                        §           APPEALS FROM THE 159TH
APPELLANT

V.                                              §           JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                        §          ANGELINA COUNTY, TEXAS

                                   MEMORANDUM OPINION
       Jacob Alexander Woodard appeals his conviction for capital murder, for which he was
sentenced to imprisonment for life. In one issue, Appellant argues that the evidence is legally
insufficient to support the trial court’s judgment. We affirm.


                                           BACKGROUND
       Appellant and four accomplices decided to rob Robert Darnell Bennett, a man Appellant knew
to be a drug dealer who always carried a large amount of cash. In preparation for the robbery, they
obtained a rifle and a handgun. As they approached Bennett’s house, Appellant had the handgun.
One of the accomplices carried the rifle, and another accomplice called Bennett, blocking his
telephone number so that it would show as “private” on Bennett’s caller identification.
       Bennett lived with his girlfriend, Brittney Martin, in Lufkin, Texas. Because Bennett sold
drugs, individuals frequently approached his back door to consummate illegal drug transactions.
When Bennett received a telephone call from a private number, he believed the caller wanted to
purchase drugs, so he exited his back door. When he did, Appellant was standing outside the back
door with the handgun behind his back. Bennett asked Appellant if he had called Bennett. Within
seconds, Appellant shot Bennett.
       Appellant then went inside Bennett’s house to complete the robbery. Illegal substances were
in plain sight in the kitchen, and Appellant gathered up what he could. But as Appellant was leaving,
Bennett grabbed Appellant’s leg. Appellant turned back and again shot Bennett. He then dropped
the drugs he had taken from Bennett and ran. Appellant looked for his accomplices, but they had
fled after Appellant fired the first shot. Appellant went to a wooded area near Bennett’s house,
discarded the handgun in a small creek, and went home.
       Martin was in the house when Appellant shot Bennett. She called for emergency personnel,
but Bennett died from the injuries caused by the gunshot wounds.
       The next day, two of Appellant’s accomplices spoke with the police and implicated Appellant
as the shooter. The police later interviewed Appellant, and he admitted shooting Bennett twice.
Appellant claimed that he intended to rob Bennett, but that Bennett grabbed the gun. Appellant later
summarized the events as “[Bennett] tried to get the gun. I shot him. I tried to get the shit. I tried
to leave. He grabbed me again. I turned around and shot him again.” Appellant claimed that “it
wasn’t supposed to go like this, but it happened.”
       Appellant was charged by indictment with capital murder for killing Bennett during the
course of committing or attempting to commit the offense of robbery. Appellant pleaded not guilty,
and the matter proceeded to a jury trial. The jury found Appellant guilty of capital murder as charged
in the indictment. The trial court imposed the statutorily-mandated sentence of imprisonment for life
without parole,1 and this appeal followed.


                                        EVIDENTIARY SUFFICIENCY
       In his sole issue, Appellant argues that the evidence is legally insufficient to support the trial
court’s judgment. Specifically, Appellant contends there is no evidence that he intended to kill
Bennett.
Standard of Review
       Legal sufficiency is the constitutional minimum required by the Due Process Clause of the
Fourteenth Amendment to sustain a criminal conviction. See Jackson v. Virginia, 443 U.S. 307,


       1
           See TEX. PENAL CODE ANN. §§ 12.31, 19.03(b) (West 2011 & Supp. 2012).

                                                       2
315-16, 99 S. Ct. 2781, 2787, 61 L. Ed. 2d 560 (1979); see also Brooks v. State, 323 S.W.3d 893, 912
(Tex. Crim. App. 2010). When reviewing the sufficiency of the evidence, we view all of the
evidence in the light most favorable to the verdict to determine whether any rational trier of fact could
have found the essential elements of the crime beyond a reasonable doubt. See Jackson, 443 U.S. at
319, 99 S. Ct. at 2789; Brooks, 323 S.W.3d at 899. Under this standard, a reviewing court does not
sit as a thirteenth juror and may not substitute its judgment for that of the fact finder by reevaluating
the weight and credibility of the evidence. See Brooks, 323 S.W.3d at 899; Dewberry v. State, 4
S.W.3d 735, 740 (Tex. Crim. App. 1999). Instead, a reviewing court defers to the fact finder’s
resolution of conflicting evidence unless that resolution is not rational in light of the burden of proof.
See Brooks, 323 S.W.3d at 899-900. The duty of a reviewing court is to ensure that the evidence
presented actually supports a conclusion that the defendant committed the crime. See Williams v.
State, 235 S.W.3d 742, 750 (Tex. Crim. App. 2007).
Applicable Law
       Capital murder is a result of conduct offense. Rodriguez v. State, 146 S.W.3d 674, 677 (Tex.
Crim. App. 2004). To support Appellant’s conviction for capital murder, the State was required to
prove that Appellant intentionally caused Bennett’s death while in the course of committing or
attempting to commit robbery. See TEX. PENAL CODE ANN. § 19.03(a)(2) (West Supp. 2012). A
defendant acts intentionally with respect to the result of his conduct when it is his conscious objective
or desire to cause the result. TEX. PENAL CODE ANN. § 6.03(a) (West 2011). An accused’s intent
can be inferred from his acts, words, and conduct. Dues v. State, 634 S.W.2d 304, 305 (Tex. Crim.
App. 1982). A specific intent to kill may be inferred from the use of a deadly weapon per se.
Flanagan v. State, 675 S.W.2d 734, 737 (Tex. Crim. App. 1982). A firearm is a deadly weapon per
se. TEX. PENAL CODE ANN. § 1.07(a)(17) (West Supp. 2012). Proof of the culpable state of mind is
almost always proved by circumstantial evidence. Warren v. State, 797 S.W.2d 161, 164 (Tex.
App.–Houston [14th Dist.] 1990, pet. ref’d). On the question of intent, the trier of fact is called upon
to review all the evidence and may reasonably conclude from the circumstantial evidence that the
requisite mental state existed. Id. at 164.
Analysis
       Appellant concedes that the testimony establishes that he attempted to rob Bennett.
Appellant contends, however, that the evidence fails to establish that he intentionally caused

                                                    3
Bennett’s death. We disagree.
       The physical evidence at the scene established that Appellant shot Bennett twice. The casing
from the first shot was found several feet from Bennett’s doorstep. Thus, it appears that Appellant
fired the first shot as he stood outside Bennett’s house. Appellant fired the second shot while he was
inside the house. There was no gunpowder on Bennett, which is not conclusive, but is consistent
with Bennett’s being farther than two feet away from Appellant when Appellant shot him. Despite
Appellant’s claim to the contrary, the jury reasonably could have believed that at least one of these
shots was intentional.
       Moreover, the testimony supports an inference that Appellant intentionally shot Bennett.
Martin claimed that Bennett spoke to the shooter, but that she did not hear the shooter respond to
Bennett. She heard only a gunshot a few seconds after Bennett spoke. As she was running upstairs,
she heard another gunshot. One of Appellant’s accomplices, Jesus Vela, Jr., testified that as soon as
he heard a voice, Appellant fired the handgun. And in his statement, Appellant explained the first
shot, saying that he pulled the trigger because Bennett grabbed the barrel of the gun. But as
Appellant was leaving, Bennett grabbed Appellant’s leg, and in response, Appellant turned and shot
him again. Appellant also said in his statement that he “did the biggest crime of all, [he] shot
[Bennett].” Further, rather than rendering aid to Bennett, Appellant fled the scene and disposed of
the weapon.
       Finally, Appellant's extrajudicial confession may be considered in our evidentiary sufficiency
analysis.   See Emery v. State, 881 S.W.2d 702, 705-06 (Tex. Crim. App. 1994).                Appellant
confessed to shooting Appellant twice. Appellant summarized his crime succinctly when he stated,
“He tried to get the gun. I shot him. I tried to get the shit. I tried to leave. He grabbed me again.
I turned around and shot him again.” Although Appellant claimed that it was not his intent to kill
Bennett, we defer to the fact finder’s resolution of conflicting evidence unless that resolution is not
rational in light of the burden of proof. See Brooks, 323 S.W.3d at 899-900. Accordingly, the jury
could reasonably conclude that before he reached Bennett’s home, Appellant did not intend to kill
Bennett, while also concluding that, once there, whether as a result of panic or of losing control of the
situation because of Bennett’s actions, Appellant intended to kill Bennett by shooting him. See
Warren, 797 S.W.2d at 164. Further, the jury was instructed that a “firearm is per se a deadly
weapon.” The jury was entitled to infer specific intent to kill based on Appellant’s use of a deadly

                                                   4
weapon. See Flanagan, 675 S.W.2d at 737.
         The record contains scant evidence contrary to the jury’s verdict.       Appellant and the
accomplices all intended to rob Bennett, but they did not plan to kill him. Nevertheless, they made
certain that they were prepared to kill him if the need arose. Before they went to Bennett’s house,
one obtained a rifle and Appellant obtained a handgun. Also, Appellant dropped the drugs that he
was trying to steal as he was exiting Bennett’s house. This is some indication that Appellant
panicked.
         Having examined the evidence of record in the light most favorable to the verdict, we
conclude that the jury could have determined beyond a reasonable doubt that Appellant intentionally
caused Bennett’s death. See Brooks, 323 S.W.3d at 899. Therefore, we hold that the evidence is
sufficient under the Jackson v. Virginia standard to support the trial court’s judgment. Appellant’s
sole issue is overruled.


                                                     DISPOSITION
         Having overruled Appellant’s sole issue, we affirm the trial court’s judgment.


                                                                    BRIAN HOYLE
                                                                      Justice


Opinion delivered July 31, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)




                                                                5
                                     COURT OF APPEALS
            TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                             JUDGMENT

                                             JULY 31, 2013


                                         NO. 12-12-00390-CR


                              JACOB ALEXANDER WOODARD,
                                        Appellant
                                           V.
                                  THE STATE OF TEXAS,
                                        Appellee


                            Appeal from the 159th Judicial District Court
                         of Angelina County, Texas. (Tr.Ct.No. 2012-0227)


                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                       Brian Hoyle, Justice.
                       Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                      6